       Case 1:19-cv-11509-LAK-GWG Document 41 Filed 05/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
CURATED WORKS INC.,
                                                               :
                           Plaintiff,
                                                               :   ORDER
                  -v.-
                                                               :   19 Civ. 11509 (LAK) (GWG)

DEAL.COM, INC.,                                                :

                           Defendant.                          :
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, United States Magistrate Judge

        In its letter of May 13, 2020 (Docket # 39), plaintiff inexplicably never discusses why
there is any utility in raising the issues in the proposed motion now rather than after discovery is
concluded as the Court had suggested (Docket # 36). Thus, nothing in this letter supports the
view that the proposed motion will materially advance this proceeding — much less “secure [its]
just, speedy, and inexpensive determination.” F. R. Civ. P. 1. To the contrary, the proposed
motion seems destined simply to result an unnecessary expenditure of attorney’s fees by both
sides.

         That being said, the Court is not prepared to state definitively that it will deny plaintiff
the opportunity to make a motion at any time prior to the close of discovery of the kind proposed
in its letter. However, given that the plaintiff has identified purported flaws in the counterclaim
and defenses, the Court concludes that it would be appropriate to allow defendant an opportunity
to amend the counterclaim and defenses if it wishes to do so. Accordingly, the Court sua sponte
extends any existing deadline for such an amendment to June 4, 2020. If no amended answer or
counterclaims are filed by that date, plaintiff may seek to reinstate the request made in its letter.
If an amended answer or counterclaims are filed, plaintiff may submit a new letter if it still
identifies flaws in the defendant’s filing and has a sound basis for pursuing a motion to dismiss
or strike. In either event, any new letter from plaintiff should explain why adjudicating the
motion at that time would have any affect on the course of discovery or any other aspect of this
case.

SO ORDERED.

Dated: May 14, 2020
       New York, New York
Case 1:19-cv-11509-LAK-GWG Document 41 Filed 05/14/20 Page 2 of 2
